DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Fogarty (Reg. No. 36,139) on 03/24/22.
The application has been amended as follows: 
For the claims:

1. (Twice-Currently amended) A driving circuit board, comprising:
a circuit connection board, having a first surface and a second surface that is opposite to the first surface in a thickness direction of the circuit connection board;
at least one driver integrated circuit (IC) disposed on the first surface of the circuit connection board; and
a printed circuit board assembly (PCBA) bonded to the second surface of the circuit connection board, wherein

the circuit connection board includes:
a plurality of first pads disposed in the first region, wherein surfaces of the plurality of first pads facing away from the second surface are within the first surface; and
a plurality of second pads disposed in the second region, wherein surfaces of the plurality of second pads facing away from the first surface are within the second surface;
the at least one driver IC is located in the third region;
the PCBA is bonded to the circuit connection board via the plurality of second pads;
the PCBA is within the second region of the circuit connection board along a first direction;
a boundary of the first region away from the second region is a first side surface of the circuit connection board;
a boundary of the second region away from the first region is a second side surface of the circuit connection board;
the second side surface is opposite to the first side surface; and
the first direction is a direction from the first side surface to the second side surface or a direction from the second side surface to the first side surface;
wherein the PCBA includes:
a printed circuit board;
a timing controller disposed on a surface of the printed circuit board facing the circuit connection board, wherein the timing controller is configured to convert an image data signal into a signal suitable for the driver IC and output the signal to the driver IC; and
a power management integrated circuit (PMIC) disposed on the surface of the printed circuit board facing the circuit connection board, wherein the PMIC is configured to provide operating voltages.
7. (Cancelled).
11. (Cancelled).
12. (Currently-Amended) The display apparatus according to claim [[11]] 1, further comprising: a system main board electrically connected to the PCBA; and wherein the system main board is located at a side of the circuit connection board away from the PCBA in the thickness direction of the circuit connection board.

Allowable Subject Matter
Claims 1, 4-6, 8-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to remarks and claimed amendments made in Applicant’s Amendment filed on 03/11/22 and further with claimed amendments as above, applicant’s arguments are persuasive.  Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts.  The Office indicates that the claims, as amended, are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN T DINH/Primary Examiner, Art Unit 2848